April 16, 2010 PRIVATE AND CONFIDENTIAL Securities and Exchange Commission Mail Stop 11-3 treet, NW Washington, DC 20549 Dear Sirs/Madams: We have read Item 4.01 ofthe Form 8-K of SinoCoking Coal and Coke Chemical Industries, Inc. to be dated April 16, 2010 and have the following comments: We have no basis on which to agree or disagree with the statements made in the first, second, fourth, and eighth paragraphs. We agree with the statements made in paragraphs three, five, six, and seven. Yours truly, MEYERS NORRIS PENNY LLP
